semen recovered from the victim did not contain sperm and that evidence
                would have shown that the semen came from the victim's ex-husband, not
                appellant. Appellant fails to demonstrate that he was prejudiced. Both
                the victim and her ex-husband testified at trial that they had not had sex
                with each other since they separated approximately 10 years prior to this
                incident. In addition, expert testimony explained that there were many
                reasons why sperm would not be discovered in the semen found on the
                victim and that the sterility of the male was only one possibility.
                Accordingly, appellant fails to demonstrate a reasonable probability of a
                different outcome at trial had counsel presented evidence to show the
                victim had sex with her ex-husband rather than was sexually assaulted by
                appellant. Therefore, the district court did not err in denying this claim.
                            Next, appellant argues that his appellate counsel was
                ineffective. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996). Both components of the inquiry must be shown. Strickland,
                466 U.S. at 697. Appellate counsel is not required to raise every non-
                frivolous issue on appeal.    Jones v. Barnes, 463 U.S. 745, 751 (1983).
                Rather, appellate counsel will be most effective when every conceivable
                issue is not raised on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d
                951, 953 (1989).
                            First, appellant argues that his appellate counsel was
                ineffective for failing to argue there was insufficient evidence for the
                sexual assault conviction. Appellant fails to demonstrate that his

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  appellate counsel was deficient or that he was prejudiced. The victim
                  testified that appellant penetrated her, but was unable to maintain an
                  erection. This was sufficient testimony to demonstrate that appellant
                  committed sexual assault as penetration need only be slight.         See NRS
                  200.364(4); NRS 200.366(1). Appellant fails to demonstrate a reasonable
                  likelihood of success on appeal had counsel argued there was insufficient
                  evidence of sexual assault presented at trial. Therefore, the district court
                  did not err in denying this claim.
                              Second, appellant argues that his appellate counsel was
                  ineffective for failing to include a transcript of the sentencing hearing with
                  the record before this court in support of his claim that he should not have
                  been adjudicated as a habitual criminal. Appellant fails to demonstrate
                  he was prejudiced. It is appellant's burden to provide this court with an
                  adequate record for review and appellant again fails to include a
                  transcript of the sentencing hearing for this court's review.   See Thomas v.
                  State, 120 Nev. 37, 43 n.4, 83 P.3d 818, 822 n.4 (2004) ("Appellant has the
                  ultimate responsibility to provide this court with 'portions of the record
                  essential to determination of issues raised in appellant's appeal.'"); Greene
                  v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The burden to make
                  a proper appellate record rests on appellant."). As noted on direct appeal,
                  the State's notice to seek habitual criminal treatment alleges sufficient
                  felony convictions for habitual criminal treatment. Based on the record
                  before this court, appellant does not demonstrate a reasonable likelihood
                  of a different outcome on appeal had counsel included the sentencing
                  transcript. Therefore, the district court did not err in denying this claim.
                              Next, appellant argues that the district court erred in denying
                  the claims raised in appellant's proper person petition without conducting

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A     •
an evidentiary hearing. Appellant lists the claims raised in the proper
person petition, but fails to provide any cogent argument as to how or why
the district court erred in denying these claims without conducting an
evidentiary hearing. "It is appellant's responsibility to present relevant
authority and cogent argument; issues not so presented need not be
addressed by this court." Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
6 (1987). Thus, we need not address these claims.
           Having concluded appellant is not entitled to relief, we
           ORDER the judgment of the district court AFFIRMED.




                                                                  J.
                                  Douglas




cc: Hon. Doug Smith, District Judge
     Matthew D. Carling
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                    4